[Translation] [MHM, March 31, 2006] SECURITIES REGISTRATION STATEMENT (for NAV Sale) ANNUAL SECURITIES REPORT (the Eleventh Term) From: November 1, 2004 To: October 31, 2005 PUTNAM GLOBAL INCOME TRUST SECURITIES REGISTRATION STATEMENT (for NAV Sale) PUTNAM GLOBAL INCOME TRUST SECURITIES REGISTRATION STATEMENT To: Director of Kanto Local Finance Bureau Filing Date: March 31, 2006 Name of the Registrant Fund: PUTNAM GLOBAL INCOME TRUST Name and Official Title of Representative of Trust: Charles E. Porter Executive Vice President, Associate Treasurer and Principal Executive Officer Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Kitaguchi Building, 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building, 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Name of the Fund Making Public PUTNAM GLOBAL INCOME TRUST Offering or Sale of Foreign Investment Fund Securities: Aggregate Amount of Up to 1,209 million U.S. dollars Foreign Investment Fund Securities (approximately ¥142.4 billion) to be Publicly Offered or Sold: Note : U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00¥117.75 the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on January 31, 2006. Places where a copy of this Securities Registration Statement is available for Public Inspection Not applicable. 1 PART I. INFORMATION CONCERNING SECURITIES 1. NAME OF FUND: PUTNAM GLOBAL INCOME TRUST (hereinafter referred to as the Fund) 2. NATURE OF FOREIGN Six classes of shares (Class A shares, INVESTMENT FUND SECU- Class B shares, Class C shares, Class M RITIES CERTIFICATES: shares, Class R shares and Class Y shares) Registered shares without par value In Japan, Class M Shares (hereinafter referred to as the Shares) are for public offering. No rating has been acquired. The Shares are additional offering type. 3. TOTAL AMOUNT OF Up to 1,209 million U.S. dollars OFFERING PRICE: (approximately ¥142.4 billion) Note 1: Dollar amount is translated for convenience at the rate of $1.00¥117.75 (the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on January 31, 2006). The same applies hereinafter. Note 2: In this document, money amounts and percentages have been rounded. Therefore, there are cases in which the amount of the total column is not equal to the aggregate amount.
